          .•
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MATTHEW CARR, TERRY CARR,                                    CIVIL ACTION
DAVID TUMBLIN AND GREGORY
BROWN, on behalf of themselves and
others similarly situated,
                      Plaintiffs,
                                                             NO. 15-6391
               v.

FLOWERS FOODS, INC. FLOWERS
BAKING CO. OF OXFORD, INC.,
                                                                                         FILED
               Defendants.                                                              MAY .. 7 2019
                                                                                      KATE BARKMAN, Clerk
                                            ORDER                                   By           Dep. Clerk

       AND NOW, this 7th day of May, 2019, upon consideration of Defendants' Motion to

Decertify the FLSA Collective Action (ECF No. 263), Plaintiffs' Response in Opposition thereto

(ECF No. 267), and Defendants' Reply in further support thereof (ECF No. 275), IT IS

HEREBY ORDERED that Defendants' Motion is DENIED.

       Further, upon consideration of Plaintiffs' Motion for Class Certification (ECF No. 262),

Defendants' Response in Opposition thereto (ECF No. 268), and Plaintiffs' Reply in further

support thereof (ECF No. 247), IT IS FURTHER ORDERED that Plaintiffs' Motion is

GRANTED with respect to Fed. R. Civ. P. 23(b)(3) and DENIED with respect to Fed. R. Civ.

P. 23(b)(2). Accordingly, the following classes are certified pursuant to Fed. R. Civ. P. 23(b)(3):

    1. All persons who, at any time from December 1, 2012 continuing through entry of
       judgment in this case, worked as distributors for Flowers Foods, Inc. and/or
       Flowers Baking Company of Oxford, Inc., in the Commonwealth of Pennsylvania
       and were classified as independent contractors under their distribution
       agreements.

   2. All persons who, at any time from December 12, 2012, continuing through entry
      of judgment in this case, worked as distributors for Flowers Foods, Inc. and/or
      Flowers Baking Company of Oxford, Inc., in the State of Maryland and were
      classified as independent contractors under their distribution agreements.
3. All persons who, at any time from March 24, 2014, continuing through entry of
   judgment in this case, worked as Distributors for Flowers Foods, Inc. and/or
   Flowers Baking Co. of Oxford, Inc., in the State of New Jersey and were
   classified as independent contractors under their distribution agreements.



                                                 BY THE COURT:




                                                 WENDY BEETLESTONE, J.




                                             2
